Exhibit 10.1

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
July 30, 2007 by and among ALASKA AIRLINES, INC., an Alaska corporation (the
“Borrower”), each lender identified on the signature page hereof (collectively,
(“Lenders”), and BANK OF AMERICA, N.A., as agent for Lenders (“Agent”).

RECITALS

A. Borrower, Agent and Lenders are parties to that certain Credit Agreement
dated as of March 25, 2005 (the “Original Credit Agreement”), pursuant to which
Lenders established a revolving line of credit to Borrower;

B. Borrower, Agent and Lenders entered into the First Amendment to Credit
Agreement dated as of September 29, 2005 (the “First Amendment”);

C. Borrower, Agent and Lenders also entered into the Second Amendment to Credit
Agreement dated as of April 25, 2007 (the “Second Amendment”);

D. The Original Credit Agreement, as amended by the First Amendment and the
Second Amendment, is referred to as the “Amended Original Credit Agreement;”

E. Borrower, Lenders and Agent wish to further amend the Amended Original Credit
Agreement as set forth in this Amendment; and

F. The Amended Original Credit Agreement, as amended by this Amendment and as
amended from time to time hereafter, is referred to as “this Agreement” or the
“Credit Agreement;”

NOW, THEREFORE, the parties agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement and shall be construed in
accordance with the rules of construction set forth therein.

2. Amendments to Section 7.11. Reference to “$300,000,000” in Section 7.11 of
the Credit Agreement is hereby changed to “$500,000,000”.

3. Conditions to Effectiveness. This Amendment shall be effective, as of the
date hereof, upon the due execution and delivery hereof by each of the parties
hereto.



--------------------------------------------------------------------------------

4. Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender that each of the representations and warranties set forth
in Article V of the Credit Agreement is true and correct in each case as if made
on and as of the date of this Amendment or, if any such representation or
warranty is stated to have been made as of or with respect to a specific date,
as of or with respect to such specific date. Borrower agrees that
representations and warranties made in this Amendment shall constitute
representations and warranties under Article V of the Credit Agreement.

5. Reimbursement for Expenses. Borrower shall reimburse Agent for all expenses
actually incurred by Agent in connection with the preparation of this Amendment.
Such expenses shall include all other costs or expenses incurred by Agent or
Bank of America N.A. as Lender in connection with this Amendment or the
transactions contemplated hereby, including, without limitation, all attorney
costs incurred in connection with the preparation, negotiation and execution of
this Amendment.

6. No Further Amendment. Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder.

7. Miscellaneous.

(a) Entire Agreement. This Amendment comprises the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements, representations or commitments.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment.

(c) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of
Washington, excluding its conflict of laws rules.

(d) Oral Agreements Not Enforceable.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     ALASKA AIRLINES, INC.       By:               Name:              
Title:         LENDERS:     BANK OF AMERICA, N.A.,       By:              
Name:       James J. Teichman       Title:       Vice President     CITICORP
USA, INC., as a Lender       By:               Name:               Title:      
      U.S. BANK NATIONAL ASSOCIATION       By:               Name:              
Title:            

HSH NORDBANK AG, NEW YORK BRANCH,

as a Lender

      By:               Name:               Title:        

 

3



--------------------------------------------------------------------------------

   

MERRILL LYNCH CAPITAL

CORPORATION, as a Lender

      By:               Name:               Title:             RZB FINANCE LLC,
as a Lender       By:               Name:               Title:            
JPMORGAN CHASE BANK, as a Lender       By:               Name:              
Title:            

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

      By:               Name:               Title:         ADMINISTRATIVE AGENT:
    BANK OF AMERICA, N.A., as Agent       By:               Name:       Dora A.
Brown       Title:       Vice President

 

4